DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 29 (hereafter “the amendment”) has been accepted and entered.
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Frank teaches vent valve apparatus for a closed tank, the vent valve apparatus (1) being provided in an upper surface of the closed tank (paragraph [0053]) storing liquid, the vent valve apparatus comprising: an upper housing (7) provided with an upper air hole (paragraph [0058], ventilation openings) disposed outside the closed tank; a lower housing (3) provided with a lower air hole (opening at 2) disposed inside the closed tank (2 is inserted into the tank); and a valve core (6) provided in a housing space area surrounded by the upper housing and the lower housing (Fig 1) and providing a ventilation path through which gas passes between the upper air hole and the lower air hole (path through the center of 6) wherein the valve core (6) includes: a tubular partition body (sidewalls of 6) mounted in the housing space area; and a plurality of partition walls (4) in an interior of the tubular partition body (interior of 6), and wherein first edge portions of the plurality of horizontal partition walls are spaced from an internal surface of the tubular partition body at a predetermined distance (Fig 1, the free edges of 4 are spaced from the sidewall).
Frank does not teach a plurality of core air holes at a side portion of the tubular partition body, or the partition walls being horizontal.

Runo does not teach a plurality of core air holes at a side portion of the tubular partition body or the horizontal partition walls being mounted in an interior of the tubular partition body.
Applicant’s invention contains these structural limitations not taught by Runo or Frank, which are considered patentable over the prior art when taken in combination with the remainder of the claim (Claim 1) as presently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/               
Examiner, Art Unit 3735                                                                                                                                                                                         
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735